Taylor, J.
I fully concur in the judgment of this court reversing the judgment of the circuit court in this case, but cannot concur in many of the reasons given for such reversal in the opinion filed by the court. My opinion is that the law concerning the opening of ditches and drains, under which the proceedings brought in question in this action were had, must be upheld as an exercise of the power of eminent do*477main, and not as an.exercise of the police power of the state; and, as an exercise of that power, it is not, in my •opinion, unconstitutional because it provides that the costs •of opening such ditches or drains, including the damages awarded to the owners of the lands taken, shall be assessed •upon the lands benefited by the opening of such ditches, •etc. "Without here citing the cases in this court, and in numerous other courts, sustaining such assessments, it is evident .to me that such an assessment can be lawfully made without violating any constitutional provision, and that to hold oth•erwise is to overrule several decisions of this court, and ren•der void as unconstitutional numerous acts of the legislature regulating the manner of taking land and making compensation therefor, and for making public improvements in the ■cities and villages of this state, which have thus far been held as valid and constitutional laws. Holding such opinion, I deem it my duty not to silently acquiesce in the opinion filed by the court herein.